                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MECHANICS BANK,
                                   7                                                        Case No. 4:19-cv-5608-KAW
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER GRANTING DEFENDANT’S
                                   9                                                        MOTION TO DISMISS WITH
                                         CITIBANK DELAWARE,                                 PREJUDICE
                                  10
                                                        Defendants.                         Re: Dkt. No. 10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 5, 2019, Plaintiff Mechanics Bank filed the instant action against Defendant

                                  14   Citibank Delaware, asserting a single cause of action under California Commercial Code § 4302.

                                  15   (Compl. ¶¶ 14-20, Dkt. No. 1.) Pending before the Court is Defendant’s motion to dismiss.

                                  16   (Def.’s Mot. to Dismiss, Dkt. No. 10.) The Court finds the matter suitable for disposition without

                                  17   hearing pursuant to Civil Local Rule 7-1(b), and VACATES the hearing. Having considered the

                                  18   parties’ filings and the relevant legal authorities, the Court GRANTS Defendant’s motion to

                                  19   dismiss with prejudice.

                                  20                                          I.    BACKGROUND
                                  21          On February 11, 2019, Malcom Leader-Picone brought a Citibank cashier’s check in the

                                  22   amount of $195,720 to Plaintiff’s Oakland branch. (Compl. ¶ 10.) On February 12, 2019,

                                  23   Plaintiff presented the check to Defendant. (Compl. ¶ 11.) On February 13, 2019 at 5:13 p.m.,

                                  24   after Plaintiff was closed, Defendant issued a notice of dishonor with respect to the check via the

                                  25   Electronic Advance Return Notification System (“EARNS notice”). (Compl. ¶ 12.) On February

                                  26   15, 2019, Plaintiff received the check back, which was marked as counterfeit. (Compl. ¶13.)

                                  27          Plaintiff then filed this case against Defendant, alleging that Defendant was strictly liable

                                  28   to Plaintiff for the amount of the check per California Commercial Code § 4302. (Compl. ¶¶ 14-
                                   1   20.) On October 10, 2019, Defendant filed the instant motion to dismiss. On October 24, 2019,

                                   2   Plaintiff filed its opposition. (Pl.’s Opp’n, Dkt. No. 17.) On October 31, 2019, Defendant filed its

                                   3   reply. (Def.’s Reply, Dkt. No. 18.)

                                   4                                         II.   LEGAL STANDARD
                                   5           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                   6   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                   7   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                   8   F.3d 729, 732 (9th Cir. 2001).

                                   9           In considering such a motion, a court must “accept as true all of the factual allegations

                                  10   contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                  11   omitted), and may dismiss the case or a claim “only where there is no cognizable legal theory” or

                                  12   there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”
Northern District of California
 United States District Court




                                  13   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                  14   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                  15   marks omitted).

                                  16           A claim is plausible on its face when a plaintiff “pleads factual content that allows the

                                  17   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                  18   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  19   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  20   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  21           “Threadbare recitals of the elements of a cause of action” and “conclusory statements” are

                                  22   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                  23   Cir. 1996) (“[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                  24   a motion to dismiss for failure to state a claim.”). “The plausibility standard is not akin to a

                                  25   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  26   unlawfully . . . . When a complaint pleads facts that are merely consistent with a defendant's

                                  27   liability, it stops short of the line between possibility and plausibility of entitlement to relief.”

                                  28   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).
                                                                                           2
                                   1          If the court grants a motion to dismiss, it should grant leave to amend even if no request to

                                   2   amend is made “unless it determines that the pleading could not possibly be cured by the

                                   3   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations omitted).

                                   4                                          III.   DISCUSSION
                                   5          Plaintiff asserts Defendant is liable per California Commercial Code § 4302. Per §

                                   6   4302(a):
                                                      If an item is presented to and received by a payor bank, the bank is
                                   7                  accountable for the amount of either: (1) a demand item, other than a
                                                      documentary draft, whether properly payable or not, if the bank . . .
                                   8                  retains the item beyond midnight of the banking day of receipt
                                                      without settling for it or . . . does not pay or return the item or send
                                   9                  notice of dishonor until after its midnight deadline.
                                  10

                                  11   As defined by California Commercial Code § 4104(a)(10), the “midnight deadline” is “midnight

                                  12   on its next banking day following the banking day on which it receives the relevant item . . . .”
Northern District of California
 United States District Court




                                  13   (emphasis added).

                                  14          Here, there is no dispute that the notice of dishonor was received before midnight of the

                                  15   day following Defendant’s receipt of the check. Plaintiff, however, alleges that Defendant

                                  16   violated § 4302(a) because it did not provide the notice of dishonor during Plaintiff’s regular

                                  17   banking hours. (Compl. ¶ 19.) In support, Plaintiff relies on California Commercial Code §

                                  18   3503(b), which states that a “[n]otice of dishonor . . . may be given by any commercially

                                  19   reasonable means, including an oral, written, or electronic communication. . . .” (Compl. ¶ 17.)

                                  20   Thus, Plaintiff argues that “commercially reasonable means” could require that Defendant provide

                                  21   the notice of dishonor during Plaintiff’s regular banking hours under § 4302, despite § 4302’s

                                  22   clear statutory language imposing a midnight deadline.

                                  23          The Court finds Plaintiff’s interpretation of sections 3503 and 4302 is untenable. First,

                                  24   it is not clear § 3503(b)’s “commercially reasonable means” language refers to the timing of the

                                  25   notice of dishonor in the first place. In giving examples of “commercially reasonable means,” §

                                  26   3503(b) describes different ways of providing notice, such as by an oral, written, or electronic

                                  27   communication. Thus, the meaning of the term “commercially reasonable means” is “narrowed

                                  28   by the commonsense canon of noscitur a sociis—which counsels that a word is given more precise
                                                                                         3
                                   1   content by the neighboring words with which it is associated.” United States v. Williams, 553 U.S.

                                   2   285, 294 (2008); see also Yates v. United States, 574 U.S. 528, 543 (2015) (“we rely on the

                                   3   principle of noscitur a sociis—a word is known by the company it keeps—to avoid ascribing to

                                   4   one word a meaning so broad that it is inconsistent with its accompanying words, thus giving

                                   5   unintended breadth . . . .”).1 Indeed, Plaintiff cites no authority that § 3503(b)’s “commercially

                                   6   reasonable means” language refers to timing.

                                   7          Second, even if § 3503(b)’s “commercially reasonable means” language did refer to

                                   8   timing, to read it as requiring that a notice of dishonor be given during regular banking hours

                                   9   would obviate § 4302’s “midnight deadline” language. (See Def.’s Mot. to Dismiss at 5.) Basic

                                  10   principles of statutory interpretation require that a statute “be construed so that effect is given to

                                  11   all its provisions, so that no part will be inoperative or superfluous, void, or insignificant.” Hibbs

                                  12   v. Winn, 542 U.S. 88, 101 (2004) (emphasis added); see also Cooper Indus., Inc. v. Aviall Servs.,
Northern District of California
 United States District Court




                                  13   Inc., 543 U.S. 157, 166 (2004) (“Aviall’s reading would render part of the statute entirely

                                  14   superfluous, something we are loath to do.”).

                                  15          Finally, “[s]pecific terms prevail over the general in the same or another statute which

                                  16   otherwise might be controlling.” D. Ginsberg & Sons, Inc. v. Popkin, 285 U.S. 204, 208 (1932).

                                  17   Here, § 4302 imposes a specific deadline by which a notice of dishonor must be sent, whereas §

                                  18   3503 contains only general language regarding “commercially reasonable means.” These specific

                                  19   references to timing control over § 3503’s general language, even if § 3503 could be read to refer

                                  20   to timing.

                                  21          Thus, the Court finds that Plaintiff cannot allege any claim under § 4302 because there is

                                  22   no dispute that Defendant provided Plaintiff with the notice of dishonor before the midnight

                                  23   deadline, as required by the statute. Accordingly, dismissal with prejudice is warranted.

                                  24                                          IV.     CONCLUSION
                                  25          For the reasons stated above, the Court GRANTS Defendant’s motion to dismiss with

                                  26
                                       1
                                  27     In contrast, California Commercial Code § 3502(b)(1) does refer to timing, finding that a check
                                       is dishonored if the payor bank “sends timely notice of dishonor or nonpayment under . . . Section
                                  28   4302.” Given that § 3502(b)(1) refers specifically to timing, this further suggests that § 3503’s
                                       “commercially reasonable means” does not impose any timing requirement.
                                                                                        4
                                   1   prejudice.

                                   2          IT IS SO ORDERED.

                                   3   Dated: December 6, 2019
                                                                      __________________________________
                                   4                                  KANDIS A. WESTMORE
                                   5                                  United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  5
